Name: Council Regulation (EC) No 1016/94 of 26 April 1994 amending Regulation (EEC) No 3438/92 laying down special measures for the transport of certain fresh fruit and vegetables originating in Greece with regard to its period of application
 Type: Regulation
 Subject Matter: Europe;  plant product;  political geography;  trade policy;  organisation of transport
 Date Published: nan

 3 . 5. 94 Official Journal of the European Communities No L 112/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EC) No 1016/94 of 26 April 1994 amending Regulation (EEC) No 3438/92 laying down special measures for the transport of certain fresh fruit and vegetables originating in Greece with regard to its period of application THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 43 (2) thereof, Having regard to the proposal from the Commission ('), Having regard to the opinion of the European Par ­ liament (2), Whereas Regulation (EEC) No 3438/92 0 lays down special measures for the transport of certain fresh fruit and vegetables originating in Greece to Member States other than Italy, Spain and Portugal in 1992 and 1993 ; Whereas, given that the conflict in the territories of the former Yugoslavia is continuing, the measures providing for temporary assistance for operators having to avoid those territories should be extended for a maximum of one year, HAS ADOPTED THIS REGULATION : Article 1 In Article 2 ( 1 ) of Regulation (EEC) No 3438/92, the words 'in 1992 and 1993' shall be replaced by the words 'in 1992, 1993 and 1994'. Article 2 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Communities. It shall apply from 1 January 1994. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 26 April 1994. For the Council The President G. MORAITIS (  ) OJ No C 105, 13. 4. 1994, p. 13. (2) Opinion delivered on 22 April 1994 (not yet published in the Official Journal). (3) OJ No L 350, 1 . 12. 1992, p. 1 .